Title: From Benjamin Franklin to Anthony Todd, 6 November 1764
From: Franklin, Benjamin
To: Todd, Anthony


Extract
Sir
Philadelphia Novr. 6. 1764
Col. Bouquet marched from Pittsburgh the 4th of October, with 1500 Men, down the Ohio, to attack the Shawana Towns; the Peace made by Col. Bradstreet at Presqu’isle not being confirmed. We have not since heard from either of those Armies. I am &c.
B Franklin
 
Endorsed: Philadelphia Novr 6. 1764 Extract of a Letter from Mr Franklin Deputy Postmaster General of North America to Anth Todd Esqr R 10th Decr. from Mr. Todd.
